    Case 2:20-cv-03413-KSH-CLW Document 21 Filed 10/21/20 Page 1 of 1 PageID: 220

                    LA CORTE, BUNDY, VARADY & KINSELLA
                                          ATTORNEYS AT LAW

NICHOLAS S. LA CORTE (1911-1978)                                                      989 BONNEL COURT
GARY A. BUNDY                                                                             UNION, NJ 07083
ROBERT F. VARADY*†                                                                          (908) 810-0500
CHRISTOPHER J. KINSELLA*                                                               FAX: (908) 810-0513
_____________________
CHRISTINA M. DIPALO*                                                           97 APPLE STREET • SUITE 7
_____________________                                                             TINTON FALLS, NJ 07724

OF COUNSEL                                                                      PLEASE FORWARD ALL MAIL
JOHN F. MALONE                                                                       TO THE UNION OFFICE
ANNE K. FRAWLEY
                                                                                E-Mail: RVarady@LBVKlaw.com
*NY BAR
†CERTIFIED CIVIL TRIAL ATTORNEY




                                                          October 21, 2020
     Via ECF
     Hon. Katharine S. Hayden, U.S.D.J.
     United States District Court
     District of New Jersey
     M.L.K., Jr., Federal Building
             & U.S. Courthouse
     50 Walnut Street
     Newark, NJ 07102

                     Re:     Arielle Fletcher v. Gateway Group One, et al.
                             Civil Action No.: 2:20-cv-3413-KSH-CLW

     Dear Judge Hayden:

              This firm represents the City of Elizabeth in connection with the above-referenced matter.
     We are in receipt of Mr. Rakofsky’s letter dated October 20, 2020. We believe all issues raised in
     his letter are addressed in our pending motion. We have no objection to any opposition that Mr.
     Rakofsky may seek to file in response to the motion

                                            Respectfully submitted,
                                            LA CORTE, BUNDY, VARADY & KINSELLA
                                            By:__s/Robert F. Varady____________________
                                                   Robert F. Varady, Esq.


     cc:     All counsel (via electronic filing)
